Huebler, 128 Nev.     „ 275 P.3d 91, 96 (2012), cert. denied, 568 U.S.

                   , 133 S. Ct. 988 (2013). Accordingly, we

                           ORDER the judgment of conviction AFFIRMED.



                                                         f\4J4 LE            J.
                                                   Hardesty




                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A